DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        MAURICE SYMONETTE, CLYDE MCPHATTER, LEROY
        WILLIAMS, MACK WELLS and JAMES LITTLEJOHN,
                        Appellants,

                                    v.

                   JP MORGAN CHASE BANK, N.A.,
                            Appellee.

                              No. 4D17-2666

                              [April 5, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 06-2007-CA-
012687-AXXX-CE.

  Maurice Symonette, Clyde McPhatter, Leroy Williams, Mack Wells and
James Littlejohn, Miami, pro se.

   William D. Mueller, Elliot B. Kula, and W. Aaron Daniel of Kula &
Associates, P.A., Miami, for appellee JPMorgan Chase Bank, N.A.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.